38 F.3d 1217NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Aaron BOYLESS, Defendant-Appellant.
No. 93-2328.
United States Court of Appeals, Sixth Circuit.
Oct. 21, 1994.

Before:  KEITH and DAUGHTREY, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
Aaron Boyless appeals his judgment of conviction and sentence following his guilty plea to one count of conspiracy to distribute and possession with intent to distribute cocaine in violation of 21 U.S.C. Sec. 846 and using or carrying a firearm during and in relation to a drug trafficking crime in violation of 18 U.S.C. Sec. 924(c)(1).  The district court sentenced Boyless to 180 months of imprisonment, five years of supervised release, and imposed a $100 special assessment.  The parties have waived oral argument and this panel unanimously agrees that oral argument is not needed in this case.  Fed.R.App.P. 34(a).


2
In this timely appeal, Boyless argues that the district court improperly accepted his guilty plea to the firearm charge because the court did not determine that Boyless understood the nature of the charge nor did it establish that a factual basis existed for the plea as required under Fed.R.Crim.P. 11.


3
Upon review, we affirm Boyless's conviction and sentence.  The district court properly determined that Boyless understood the nature of the charge to which he was pleading guilty and that a factual basis existed for the charge.  The district court closely examined Boyless concerning the factual basis underlying his guilty plea to the firearm count, even initially expressing skepticism whether a sufficient factual basis existed.  The court only satisfied itself after significant discussions with Boyless, his counsel, and the prosecutor.  As a result, Boyless understood the nature of the charge and a factual basis for the plea was established.


4
Accordingly, we affirm the district court's judgment.